DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election of claim 1-17 without traverse filed September 30, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tereschouk (US Patent No 6358214 B1) in view of Hao (US Patent No 20190139275 A1).
	Regarding claim 1, Tereschouk teaches a system for medical imaging ((col. 4 lines 33-36) A cardiac imaging system for non-invasively visualizing electric processes in the heart by matching heart structures of a patient with electric signals originating therefrom)
	including obtaining a plurality of channels of electrocardiogram (ECG) signals of a heart of a subject ((col. 5 lines 15-17) An ECG scanner is a cardiac diagnostic instrument for scanning the three-dimensional space formed by a plurality of ECG leads)
	identifying, from the plurality of channels of ECG signals, a target channel of ECG signal wherein an amplitude of a characteristic wave of the target channel of ECG signal is the maximum amplitude among amplitudes of corresponding characteristic waves of the plurality of channels of ECG signals ((col. 13 lines 46-51)  An automated ECG scanner can: measure voltage in a synthesized lead of an arbitrary direction and find a synthesized lead with the highest (or lowest) voltage at a particular moment of a cardiac cycle; accurately identify the starting and end points of ECG waves and measure their maximal duration and amplitude; determine a maximal deviation from the baseline)
	and causing, based on the target channel of ECG signal, an imaging device to perform a scan operation on the heart of the subject ((col. 13 line 54) forming basis for topical ECG diagnosis).
	Tereschouk fails to teach comprising at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to perform operations.
	However, Hao teaches at least one storage device storing executable instructions ([0010] an imaging device may include at least one storage device including a set of instructions) and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to perform operations ([0010] and at least one processor in communication with the at least one storage device).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a storage device that communicates with a processor that directs the device to perform specified functions.
Regarding claim 2, Tereschouk teaches wherein the identifying, from the plurality of channels of ECG signals, a target channel of ECG signal includes performing a preprocessing operation on each of the plurality of channels of ECG signals ((col. 6 lines 47-49) A means for signal preprocessing is used to make electric signals of original ECG leads adequate as input data for ECG scanning)
and determining, from the plurality of channels of preprocessed ECG signals, the target channel of ECG signal ((col. 13 line 48) find a synthesized lead with the highest (or lowest) voltage at a particular moment of a cardiac cycle).
Regarding claim 3, Tereschouk teaches wherein the preprocessing operation includes at least one of an amplifying operation or a filtering operation ((col. 6 line 49) Signal preprocessing may include filtration, averaging, and analog-to-digital converting of electric signals of original ECG leads).
Regarding claim 4, Tereschouk fails to teach wherein the causing, based on the target channel of ECG signal, an imaging device to perform a scan operation on the heart of the subject includes generating, based on the target channel of ECG signal, a gating signal and causing, based on the gating signal, the imaging device to perform the scan operation on the heart of the subject.
However, Hao teaches wherein the causing, based on the target channel of ECG signal, an imaging device to perform a scan operation on the heart of the subject includes generating, based on the target channel of ECG signal, a gating signal ([0020] The at least one processor may determine whether to trigger a search gate based on the filtered ECG signal, wherein the search gate being an instruction for detecting an R-wave on the original ECG signal. The at least one processor may detect the R-wave on the original ECG signal in response to a determination of triggering the search gate)
and causing, based on the gating signal, the imaging device to perform the scan operation on the heart of the subject ([0022] In response to the detection of the R-wave, the one or more processors may operate the imaging device to perform scans of the heart to generate scan data, wherein a starting time of each of the scans is determined based on the R-wave of each cardiac cycle of the ECG signal).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to generate a signal that indicates a temporal gate during which time to direct the imaging device to perform a scan of the heart.
Regarding claim 5, Tereschouk teaches the characteristic wave of the target channel of ECG signal ((col. 13 lines 26-38) an ECG scanner is programmed to find the highest R-peak, a means for comparing selects the higher value in a pair of measurements of R-wave amplitudes that are synchronously acquired in two consecutively synthesized ECG leads. The higher value is stored in a memory means (RAM). A value of a lesser significance is deleted. The stored value is then compared with another measurement acquired in the next synthesized lead, and so on. Ultimately, after comparing all synchronous signals within an array, a means for selecting makes the R-wave amplitude that is the highest in the array, synthesized ECG containing that R-wave, and position of the corresponding synthesized ECG lead available for visualizing by a means for visualizing)
Tereschouk fails to teach wherein the generating a gating signal includes detecting the characteristic wave of the target channel of ECG signal and generating the gating signal.
However, Hao teaches wherein the generating a gating signal includes detecting the characteristic wave of the target channel of ECG signal ([0020] a system for analyzing an R-wave of an electrocardiogram (ECG) signal may include at least one storage device including a set of instructions, and at least one processor in communication with the at least one storage device. When executing the set of instructions, the at least one processor may obtain an original ECG signal of a subject. The at least one processor may filter the original ECG signal. The at least one processor may determine whether to trigger a search gate based on the filtered ECG signal, wherein the search gate being an instruction for detecting an R-wave on the original ECG signal. The at least one processor may detect the R-wave on the original ECG signal in response to a determination of triggering the search gate)
and generating the gating signal ([0020] the at least one processor may determine whether to trigger a search gate).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use information relating to the detected ECG wave to generate the search gate.
Regarding claim 6, Tereschouk teaches wherein the at least one processor is further configured to cause the system to perform additional operations including determining, based at least in part on the plurality of channels of ECG signals, a heart disorder of the heart ((col. 14 lines 9-13) Automatically detecting a lead producing the greatest acceleration (derivative of velocity) of the change of a potential difference might help identifying peaks and notches in conduction disorders, early repolarization, and other conditions).
Tereschouk fails to teach determining a target time phase, determining, based on the target time phase, a gating delay and a gating width, and the causing, based on the gating signal, the imaging device to perform the scan operation on the heart of the subject includes causing, based on the gating signal, the gating delay, and the gating width, the imaging device to perform the scan operation on the heart of the subject.
However, Hao teaches determining a target time phase ([0079] the scan control unit 608 may determine a starting time of each scan based on the detected R-wave)
determining, based on the target time phase, a gating delay and a gating width ([0079] Upon occurrence of the R-wave, the scan control unit 608 may count a delay time)
and the causing, based on the gating signal, the imaging device to perform the scan operation on the heart of the subject includes causing, based on the gating signal, the gating delay, and the gating width, the imaging device to perform the scan operation on the heart of the subject ([0079] In some embodiments, the gate trigger unit 604 may determine whether to trigger a search gate based on the filtered ECG signal. The search gate may provide an instruction for triggering detection of R-wave. In response to a determination of triggering the search gate, the R-wave detection unit 606 may detect the R-wave on the original ECG signal. More descriptions of detecting the R-wave may be found elsewhere in the present disclosure (e.g., FIGS. 10-12, and the descriptions thereof). In some embodiments, the scan control unit 608 may operate an imaging device (e.g., the imaging device 110) to perform scans of the subject based on the detected R-wave. For example, the scan control unit 608 may determine a starting time of each scan based on the detected R-wave. Upon occurrence of the R-wave, the scan control unit 608 may count a delay time. After the delay time, the scan control unit 608 may send an instruction to the CT device for operating the CT device to begin the scan).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure a temporal delay between actions as a means to determine an appropriate search gate which will further instruct the imaging device when to perform a scan.
Regarding claim 7, Tereschouk teaches wherein the determining, based at least in part on the plurality of channels of ECG signals, a heart disorder of the heart includes determining one or more features of the plurality of channels of ECG signals ((col. 13 lines 46-51)  An automated ECG scanner can: measure voltage in a synthesized lead of an arbitrary direction and find a synthesized lead with the highest (or lowest) voltage at a particular moment of a cardiac cycle; accurately identify the starting and end points of ECG waves and measure their maximal duration and amplitude; determine a maximal deviation from the baseline)
and determining, based at least in part on the one or more features, the heart disorder of the heart ((col. 15 lines 50-65) An ECG scanner could be designed as a separate diagnostic instrument or as a part of an electrocardiograph, ECG monitor, or a system for ECG stress testing to improve their diagnostic capabilities. Without ECG scanning much useful information that could be derived from the conventional 12-lead ECG or VCG is lost. ECG scanning has considerable advantages over and can enhance or substitute for the conventional 12-lead ECG, VCG, and BSPM, and effectively supplement any cardiac investigation. ECG scanning is easy to use, does not require much extra training for physicians, and is relatively inexpensive. It is promising in ischemia, infarction, ventricular preexcitation, arrhythmia, conduction blocks, and other disorders. Matching morphological and electrophysiological changes in the heart with the help of ECG scanning is of a particular diagnostic interest).
Regarding claim 9, Tereschouk fails to teach wherein the determining, based on the target time phase, a gate delay and a gating width includes obtaining a plurality of durations corresponding to a plurality of previous cardiac cycles before a current cardiac cycle, determining an average duration of the plurality of durations corresponding to the plurality of previous cardiac cycles, and determining, based on the average duration and the target time phase, the gating delay and the gating width.
However, Hao teaches the target time phase, a gate delay and a gating width ([0079] the scan control unit 608 may determine a starting time of each scan based on the detected R-wave. Upon occurrence of the R-wave, the scan control unit 608 may count a delay time. After the delay time, the scan control unit 608 may send an instruction to the CT device for operating the CT device to begin the scan; [0158] the delay time may be determined based on an R-R interval. The delay time may include a certain time (e.g., a certain phase of the R-R interval). The certain phase of the R-R interval is specified by using the imaging device system 100; [0070] The imaging window may indicate a width of the first reconstruction phase, for example, the width is equal to 10% R-R)
obtaining a plurality of durations corresponding to a plurality of previous cardiac cycles before a current cardiac cycle ([0004] The one or more processors may obtain electrocardiogram (ECG) data that is captured during the scans of the heart of the subject, the ECG data corresponding to a plurality of cardiac cycles)
determining an average duration of the plurality of durations corresponding to the plurality of previous cardiac cycles ([0167] the dynamic gate threshold may be a product of an average value of amplified signals of the N samples and a first empirical factor)
and determining, based on the average duration and the target time phase, the gating delay and the gating width ([0079] the scan control unit 608 may determine a starting time of each scan based on the detected R-wave. Upon occurrence of the R-wave, the scan control unit 608 may count a delay time. After the delay time, the scan control unit 608 may send an instruction to the CT device for operating the CT device to begin the scan; [0158] the delay time may be determined based on an R-R interval. The delay time may include a certain time (e.g., a certain phase of the R-R interval). The certain phase of the R-R interval is specified by using the imaging device system 100; [0070] The imaging window may indicate a width of the first reconstruction phase, for example, the width is equal to 10% R-R).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to record data relating to the timing window over a plurality of cardiac cycles and generate a search gate that will instruct the imaging device when to perform a scan based on an average of the measured temporal data.
Regarding claim 10, Tereschouk teaches a plurality of channels of second ECG signals monitored during the scan operation ((col. 5 lines 15-17) An ECG scanner is a cardiac diagnostic instrument for scanning the three-dimensional space formed by a plurality of ECG leads).
Tereschouk fails to teach wherein the at least one processor is further configured to cause the system to perform additional operations including obtaining second ECG signals; determining, based at least in part on the second ECG signals, an updated heart disorder of the heart; and updating, based on the updated heart disorder of the heart, the target time phase.
However, Hao teaches wherein the at least one processor is further configured to cause the system to perform additional operations including obtaining second ECG ([0005] the one or more processors may determine second scan data associated with the pulsatile artifact)
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure a second set of ECG channels and perform the same functions as previously specified to update any measurements or determinations previously made with the newly recorded set of ECG signals.
Regarding claim 11, Tereschouk fails to teach wherein a retrospective ECG gating is used in the scan operation, and the at least one processor is further configured to cause the system to perform additional operations including: obtaining scan data generated in the scan operation; obtaining, from the target channel, a second ECG signal monitored during the scan operation; and reconstructing a cardiac image based on the scan data and the second ECG signal.
However, Hao teaches wherein a retrospective ECG gating is used in the scan operation ([0087] the CCTA may apply a retrospectively electrocardiogram-gated spiral acquisition mode to scan the heart. During the scans by using the CCTA, the imaging device 110 may capture the scan data and the ECG data synchronously)
and the at least one processor is further configured to cause the system to perform additional operations including obtaining scan data generated in the scan operation ([0087] capture the scan data)
obtaining, from the target channel, a second ECG signal monitored during the scan operation ([0005] the one or more processors may determine second scan data associated with the pulsatile artifact)
and reconstructing a cardiac image based on the scan data and the second ECG signal ([abst] reconstructing the cardiac image based on the scan data and the second time period).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use retrospective ECG gating in order to perform a scan of the heart which will generate a plurality of sets of scan data that will be used to reconstruct a cardiac image.
Regarding claim 12, Tereschouk fails to teach wherein a retrospective ECG gating is used in the scan operation, and the at least one processor is further configured to cause the system to perform additional operations including: obtaining scan data generated in the scan operation; obtaining a plurality of channels of second ECG signals monitored during the scan operation; and reconstructing a cardiac image based on the scan data and the second ECG signal.
However, Hao teaches wherein a retrospective ECG gating is used in the scan operation ([0087] the CCTA may apply a retrospectively electrocardiogram-gated spiral acquisition mode to scan the heart. During the scans by using the CCTA, the imaging device 110 may capture the scan data and the ECG data synchronously)
and the at least one processor is further configured to cause the system to perform additional operations including obtaining scan data generated in the scan operation ([0087] capture the scan data)
obtaining a plurality of channels of second ECG signals monitored during the scan operation ([0005] the one or more processors may determine second scan data associated with the pulsatile artifact)
and reconstructing a cardiac image based on the scan data and the second ECG signal ([abst] reconstructing the cardiac image based on the scan data and the second time period).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use retrospective ECG gating in order to perform a scan of the heart which will generate a plurality sets of sets of scan data that will be used to reconstruct a cardiac image.
Regarding claim 13, Tereschouk fails to teach wherein the reconstructing a cardiac image based on the scan data and the second ECG signals includes: determining, based at least in part on the second ECG signals, a heart disorder of the heart; determining, based on the heart disorder of the heart, a target time phase; determining, from the scan data, target scan data corresponding to the target time phase; and reconstructing, based on the target scan data, the cardiac image.
However, Hao teaches wherein the reconstructing a cardiac image based on the scan data and the second ECG signals includes determining, based at least in part on the second ECG signals, a heart disorder of the heart ([0003] In some occasions, due to a motion blur caused by heart beats, there may be a pulsatile artifact in the reconstructed cardiac image. The cardiac image with the pulsatile artifact may not provide accurate information for the disease diagnosis; [0004] the one or more processors may determine whether there is a pulsatile artifact in the reconstructed cardiac image. The one or more processors may determine a second time period of at least one cardiac cycle based on the pulsatile artifact. The one or more processors may reconstruct the cardiac image based on the scan data and the second time period. The one or more processors may complete the one or more iterations until there is no pulsatile artifact substantially the reconstructed cardiac image)
determining, based on the heart disorder of the heart, a target time phase ([0004] The one or more processors may determine a second time period of at least one cardiac cycle based on the pulsatile artifact)
determining, from the scan data, target scan data corresponding to the target time phase ([0004] The one or more processors may reconstruct the cardiac image based on the scan data and the second time period)
and reconstructing, based on the target scan data, the cardiac image ([0004] The one or more processors may complete the one or more iterations until there is no pulsatile artifact substantially the reconstructed cardiac image).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to reconstruct the cardiac image through information relating to a timing window during which to perform a scan and scan data obtained from the scan in that time window.
Regarding claim 14, Tereschouk teaches a plurality of channels ((col. 5 lines 15-17) An ECG scanner is a cardiac diagnostic instrument for scanning the three-dimensional space formed by a plurality of ECG leads)
and operating the imaging device to perform the scan operation on the heart ((col. 13 lines 46-54) measure voltage in a synthesized lead of an arbitrary direction and find a synthesized lead with the highest (or lowest) voltage at a particular moment of a cardiac cycle; accurately identify the starting and end points of ECG waves and measure their maximal duration and amplitude; determine a maximal deviation from the baseline; detect micropotentials; locate and quantify the maximum and spatial spread of pathological foci forming basis for topical ECG diagnosis).
Tereschouk fails to teach wherein the at least one processor is further configured to cause the system to perform additional operations including obtaining second ECG signals monitored during the scan operation and determining, based on the second ECG signals, an updated target channel of ECG signal.
However, Hao teaches wherein the at least one processor is further configured to cause the system to perform additional operations including obtaining second ECG signals monitored during the scan operation ([0005] the one or more processors may determine second scan data associated with the pulsatile artifact)
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure a second set of ECG signals and update the channel of interest based on the second set of recorded data.
Regarding claim 15, Tereschouk fails to teach wherein the at least one processor is further configured to cause the system to perform additional operations including prompting a user that the target channel of ECG signal is updated.
However, Hao teaches wherein the at least one processor is further configured to cause the system to perform additional operations including prompting a user that the target channel of ECG signal is updated ([0053] the terminal 130 may operate the imaging device...the terminal 130 may receive information and/or instructions inputted by a user, and send the received information and/or instructions to the imaging device).
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an interface that will notify the user of updates to the target channel.
Regarding claim 16, Tereschouk teaches wherein the plurality of channels of electrocardiogram (ECG) signals are detected by a multi-lead sensing device ((col. 5 lines 15-17) An ECG scanner is a cardiac diagnostic instrument for scanning the three-dimensional space formed by a plurality of ECG leads).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tereschouk in view of Hao as applied to claim 6 above, and further in view of Libbus (US Patent No 9872987 B2).
Regarding claim 8, Tereschouk fails to teach wherein the determining, based on the heart disorder of the heart, a target time phase includes: querying a library based on the heart disorder of the heart, the library including a relationship between the heart disorder of the heart and the target time phase; and determining the target time phase based on the query result.
However, Hao teaches determining, based on the heart disorder of the heart, a target time phase ([0079] the scan control unit 608 may determine a starting time of each scan based on the detected R-wave)
Tereschouk and Hao are considered analogous because both disclose imaging methods utilizing ECG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to measure a temporal delay between actions as a means to determine an appropriate search gate which will further instruct the imaging device when to perform a scan.
Tereschouk in view of Hao fails to teach querying a library based on the heart disorder of the heart, the library including a relationship between the heart disorder of the heart and the target time phase.
However, Libbus teaches querying a library based on the heart disorder of the heart, the library including a relationship between the heart disorder of the heart and the target time phase ((col. 38 lines 26-44) one or more conditions are detected and compared to a library 31 of prediction criteria. The prediction criteria library 3110 may incorporate one or more sets of prediction criteria 3111, 3112, 3113, 3114. Each of these sets of criteria may be compared to the detected conditions. If the criteria of a prediction criteria set 3111, 3112, 3113, 3114 are substantially consistent with the detected conditions, a preliminary disordered breathing prediction may be made)
Tereschouk and Libbus are considered analogous because both disclose diagnostic systems of the heart. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a library of known heart conditions and their relationship to a prediction criteria such as a target time phase in order to determine the period of time for which the system to perform a scan of the heart.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tereschouk in view of Hao as applied to claim 16 above, and further in view of Cartledge (US Patent No 20170087364 A1) and Williams (US Patent No 8332042 B2).
Regarding claim 17, Tereschouk fails to teach wherein the multi-lead sensing device includes one or more electrodes, at least one of the one or more electrodes includes an electrode clamp and an electrode wire, wherein: the electrode wire is winded to form one or more first coils and one or more second coils, a first winding direction of each of the one or more first coils being different from a second winding direction of each of the one or more second coils.
However, Cartledge teaches one or more electrodes, at least one of the one or more electrodes includes an electrode clamp and an electrode wire ([0230] electrode clamp system having electrode leads and in a closed orientation; [0282] the electrode conduit can be a wire or conductive support member)
Tereschouk and Cartledge are considered analogous because both involve the use of an electrical sensing device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design a system that includes an electrode clamp and an electrode wire.
Tereschouk in view of Cartledge fails to teach wherein the electrode wire is winded to form one or more first coils and one or more second coils, a first winding direction of each of the one or more first coils being different from a second winding direction of each of the one or more second coils.
However, Williams teaches wherein the electrode wire is winded to form one or more first coils and one or more second coils, a first winding direction of each of the one or more first coils being different from a second winding direction of each of the one or more second coils ((col. 1 lines 25-45) an implantable lead for a medical device that includes a lead body having a proximal end and a distal end, an electrical connector coupled to the proximal end of the lead body, an electrode coupled to the distal end of the lead body, and electrically conductive conductor coil extending between the proximal and the distal end of the lead body, the conductor coil wound in a first winding direction under tension. The lead body also includes a plastic ribbon wound around the conductor coil in a second winding direction opposite to the first winding direction without releasing the tension of the conductor coil, the plastic ribbon forming a stiffening coil).
	Tereschouk and Williams are considered analogous because both involve the use of an electrical sensing device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to wind the electrode wire around multiple coils in multiple directions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruder (US Patent No 20110033097 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793